Citation Nr: 0803228	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-10 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to March 1946 and from November 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2007, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In a June 2005 statement and his VA form 9 dated May 2006, 
the veteran appeared to raise a claim for service connection 
for a back disorder.  The Board refers this matter to the RO 
for actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Hemorrhoids are currently manifest by a history of 
intermittent rectal bleeding, pruritus, and discharge.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114 Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2005.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

7336
Hemorrhoids, external or internal:

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114 Diagnostic Code 7336 (2007).

Hemorrhoids

Service medical records show that in November 1952, the 
veteran underwent a hemorrhoidectomy.  Three hemorrhoids were 
surgically removed.  The October 1955 discharge examination 
report noted the veteran's history of hemorrhoids in 1953 and 
indicated that his G-U system was normal.

Service connection for hemorrhoids was established in an RO 
rating decision dated in March 1956.  The decision was based 
on the veteran's service medical records and the results of a 
VA examination.

VA outpatient records from November 2002 to May 2005 reveal 
ongoing complaints of itching, discharge, and rectal 
bleeding.  It was observed that the veteran had been 
diagnosed with prostate cancer in 1997.

On VA examination in July 2004, the veteran reported 
recurrent hemorrhoidal bleeding since he was on active duty.  
He said that his last episode of rectal bleeding occurred two 
days previously.  He stated that he experienced pain with 
defecation, itching, and alternating constipation and 
diarrhea.  On objective examination, the examiner opined that 
the veteran's rectal symptoms were due to radiation 
proctitis.  After performing a flexible sigmoidoscopy, the 
examiner observed that there was no report of hemorrhoids.

In January 2005 the veteran stated that when he had his 
hemorrhoid operation during active service, the doctor told 
him that he would never get completely well.    He said that 
he was told that his rectum was too small, and he had 
problems with constipation.  He said that at that time he had 
not had any radiation therapy, but he was bleeding, itching, 
sore, and in pain.  He said that his symptoms could not have 
come from radiation treatment because he had his symptoms 
before he started radiation therapy.

The veteran reported in April 2005 that he bled from the 
rectum, itched, had discharge, and was sore.  He said that 
during the 1960s a doctor told him to put cotton in his 
rectum.  He reported that his present symptoms were due to 
the operation he had while on active duty.

In a June 2005 statement, the veteran said that his symptoms 
were getting worse.  He said that a few months after his 
operation in 1953 he was constipated for about three weeks.  
He stated that a year-and-a-half previously he had severe 
constipation, bleeding, itching, and soreness.

During a VA examination in June 2005 the veteran stated that 
he had ongoing and intermittent rectal bleeding, some 
perianal itching, and discharge.  He said that previously he 
had been given suppositories.  He reported soreness in the 
perianal area, discharge of moisture, and intermittent 
bleeding when wiping with paper as well as some discharge of 
blood into the bowl.  He mainly experienced rectal bleeding 
with bowel movements.

The examiner noted that the perianal area was free of 
external hemorrhoidal tissue or fissure.  He observed that 
the rectal ampulla was free of mass or prostatic tissue.  The 
stool was noted to be free of gross blood, and tenderness to 
palpation of the distal rectal ampullary wall was noted.  A 
diagnosis of hemorrhoids with a history of intermittent 
rectal bleeding, pruritus, and discharge was listed.  An 
additional diagnosis of carcinoma of the prostate treated 
with external beam radiation was also noted.  The examiner 
opined that the carcinoma of the prostate treated with 
external beam radiation had a propensity for radiation 
colitis and could exacerbate a preexisting rectal condition 
with symptoms of bleeding and pain.  He further observed that 
a radiation proctocolitis was established on colonoscopy in 
the veteran via colonoscopy in August 2004.

In his VA form 9 submitted in March 2006, the veteran 
asserted that his disability happened when he was in the 
service.  He reiterated that the doctor who treated him in 
1953 told him that he would never completely recover.  He 
said that he experienced bleeding, itching, and soreness.  He 
stated that his rectum really hurt.

The veteran stated in October 2006 that he was still hurting.  
In December 2006 he stated that his bowels have never been 
right after his 1953 operation.  He said that he had to 
strain a lot when he used the bathroom.  He reported that a 
doctor told him that tissue blocked off part of his rectum, 
and the doctor cut the tissue.  He stated that he still 
experienced constipation.

In a June 2007 hearing before the undersigned Veterans Law 
Judge, the veteran reported itching, occasional bleeding, and 
soreness.  He said that he did not have any actual extra 
tissue or any reoccurrence of the hemorrhoids.  He reported 
that he bled sometimes when he used the bathroom.  He 
indicated that he was not currently seeing a doctor for his 
hemorrhoids.  He occasionally used suppositories, but he had 
not used them recently.  He had not sought treatment at the 
VA for his hemorrhoids for a couple of years.  He noted that 
he had problems with his hemorrhoids long before he was 
treated for prostate cancer, but he said that his symptoms 
were worse when he underwent radiation treatments.  Since 
stopping the radiation treatments for his cancer, his 
symptoms had improved.  While he had not noticed blood when 
he wiped over the previous few months, at one time he said he 
bled on a regular basis.  He also said that for a long time 
he had been constipated.

Analysis

The veteran maintains that he has had a number of problems 
associated with his hemorrhoids.  His service records show 
that he had an operation for hemorrhoids.  Medical records 
indicate that he had prostate cancer.  VA examiners provided 
diagnoses of radiation proctitis and radiation colitis.

However, service connection has only been established for 
hemorrhoids.  Consequently, the Board can only establish a 
disability evaluation for the veteran based solely on 
symptoms due to hemorrhoids.

Based on the evidence of record, the Board finds that the 
criteria for a compensable evaluation for hemorrhoids have 
not been met.  While the veteran clearly experiences many 
symptoms in the rectal region, these have not been attributed 
to hemorrhoids.  Throughout the duration of this appeal, 
there has been no medical evidence of large or thrombotic 
irreducible hemorrhoids with excessive redundant tissue.  
While there is evidence of recurrent itching and pain, there 
is no competent medical evidence of recurrent hemorrhoids.  A 
VA examiner in November 2003 indicated that the veteran had a 
tiny skin tag as opposed to a hemorrhoid, and the July 2004 
VA examiner noted that there was no report of hemorrhoids on 
a contemporaneous flexible sigmoidoscopy.  Consequently, an 
increased evaluation for hemorrhoids is not warranted.  See 
38 C.F.R. § 4.114 Diagnostic Code 7336 (2007).

The Board observes that the June 2005 VA examiner noted mild 
anemia and a mildly elevated prostate-specific antigen.  
However, as the examiner listed these disorders immediately 
after the diagnosis of carcinoma of the prostate treated with 
external bean radiation, it appears that the examiner related 
these disorders to the carcinoma of the prostate and not to 
the hemorrhoids with a history of intermittent rectal 
bleeding, pruritus, and discharge.

The Board has carefully considered the veteran's statements 
about his belief that his symptoms are due to his service-
connected hemorrhoids and not to any of his other diagnosed 
disorders.  While the veteran may sincerely believe his 
symptoms are entirely due solely to hemorrhoids and not to 
prostate cancer, radiation proctitis, or radiation colitis, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to an 
increased rating for hemorrhoids is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning his pain and finds them to be of 
probative value.  However, pain and some degree of 
interference with employment are taken into account within 
the regular evaluation criteria.  The medical evidence of 
record demonstrates the veteran's impairment is due to both 
service and nonservice-related disabilities.  The overall 
evidence of record is not indicative of a marked interference 
with employment related to this service-connected disorder 
that would warrant an extraschedular evaluation.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


